Per Curiam.

It was error to condition eligibility for youthful offender treatment upon a plea of guilty. The youthful offender statutes authorize the court to determine eligibility for such treatment irrespective of the plea (Code Crim. Pro., § 913-g), and a defendant may not be precluded from pleading his innocence and insisting upon a trial. Basic considerations of fairness to an accused prevent the imposition of a condition to a determination of eligibility for youthful offender treatment.
The judgment adjudicating the defendant a youthful offender should be reversed on the law and on the facts, the plea vacated, and the case remanded to the court below for repleading and further appropriate proceedings.
Concur — Hecht, Jr., J. P., Gold and Hofstadter, JJ.
Judgment reversed, etc.